DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of March 7, 2022 has been fully considered.  The remarks are effective to overcome the rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is addressed as set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 and 18–21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 16 has been amended to recite that the control unit receives the identity of the user from a mobile electronic device, and that identity is authenticated by the scanner.  The original disclosure has been reviewed and no support for this subject matter could be found.  Paragraphs 0057 and 0058 support the location information being received from the mobile device 730.  Paragraphs 0083 and 0087 of the specification support the device confirms/determines the identity of the user; paragraph 0083 states specifically that the identity is determined by scanning a container.  However, no portion of the disclosure could be found which supports the new claim limitation that that the control unit receives the identity of the user from a mobile electronic device.  Additionally, no portion of the disclosure could be found which supports the new limitation that the scanner authenticates the identity which was received from the mobile electronic device.  Accordingly, the amended claim language constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Huang (US 2017/0011580) and further in view of Kline (US 2015/0144653)
	Regarding claim 1, Crawley discloses a mobile product dispenser, comprising: 
	a product-dispensing system (figure 21), comprising: 
	a first product-ingredient chamber (660), wherein a first product ingredient is disposed within the first product-ingredient chamber (figure 21, paragraph 0109), 
	a second product-ingredient chamber (660), wherein a second product ingredient is disposed within the second product-ingredient chamber (figure 21, paragraph 0109), 
	a product dispenser (630); and 
	a control unit, wherein the control unit is configured to allow the mobile product dispenser to automatically move to the location of a user (paragraph 0090, “the camera may be used such that the robot is directed to navigate towards people in order to provide service”), and 
	wherein the first and second product ingredients are mixed together and dispensed to a user at the location of the user (paragraph 0109, “The ingredients may include concentrated syrup for soft drinks, soda water, …Various valves 680 may be used in combination with the pumps 644 to control the relative quantities of ingredients to be drawn from the storage containers 660.  The proportions of the ingredients may be dictated by a panel 690 that contains electronics that allow the user to, for example, press a button selecting a particular soft drink, such as Coca-Cola.RTM., or another beverage”).
	Crawley does not specifically disclose that the control unit receives user information and location from a mobile electric device of a user, and automatically moves to the location received from the mobile electronic device.
	Huang teaches that it is known for a mobile product dispenser for the control unit to receive user information and location from a mobile electric device of a user, and automatically move to the location received from the mobile electronic device (paragraph 0115).
	It would have been obvious to one skilled in the art to modify the device of Crawley to have the controller navigation programming taught by Huang for increasing the ability of the dispenser to identify and sell products to consumers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Crawley also does not disclose that the dispenser is configured to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product.
	Kline teaches that it is known in beverage dispensers to provide a recommendation for a product based on the user information received from the mobile electronic device and to receive a selection of a product (paragraph 0250; the customized product is transmitted from a customer’s mobile device, the dispenser makes a recommendation, and the customer selects whether or not to accept the recommendation)
It would have been obvious to one skilled in the art to provide the device of Crawley with the ordering and recommendation programming taught by Kline for the purpose of allowing ordering of customized products, and/or for the purpose of increasing the flexibility in the blending of beverage ingredients.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Crawley discloses that the first product ingredient is water, and wherein the second product ingredient is flavored syrup (paragraph 0109).

	Regarding claim 4, Crawley discloses that the product dispenser comprises at least one dispensing nozzle (figure 21, paragraph 0108)

	Regarding claim 5, Crawley discloses that the product dispenser comprises only one dispensing nozzle (figure 21, paragraph 0108).

	Regarding claim 8, Crawley discloses that the product-dispensing system is a carbonated beverage fountain (paragraph 0108).



	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Huang (US 2017/0011580) and further in view of Kline (US 2015/0144653) and further in view of Bowman (US 2,462,019)
	Regarding claim 3, Crawley, Huang, and Kline account for much of the claimed subject matter as set forth above, but do not disclose a third product-ingredient chamber and a third product ingredient disposed within the third product-ingredient chamber, wherein the product-dispensing system is configured to dispense a first type of beverage comprising the first and second product ingredients, and wherein the product-dispensing system is configured to dispense a second type of beverage comprising the first and third product ingredients.
	Bowman teaches that it is known to provide a soda maker with a third ingredient, wherein the dispenser is configured to dispense a second type of beverage comprising the first ingredient and a third ingredient (column 6, lines 49-52 and column 15, line 35-73).
It would have been obvious to one skilled in the art to modify the device of Crawley to provide a third ingredient and the capability of mixing the third ingredient in the soda, based on the teaching of Bowman, for the purpose of appealing to customers by offering different flavors.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, Crawley, Huang, and Kline account for much of the claimed subject matter as discussed above, but do not disclose that the system includes a carbonation system, wherein a dispensed beverage is carbonated by the carbonation unit at the location of the user.
Bowman teaches that it is known for a soda fountain to include a carbonation system (1, 35, 536).
It would have been obvious to one skilled in the art to provide the device of Crawley as modified with a carbonation system, based on the teaching of Bowman, as a substitute for using pre-carbonated soda water, and/or for the purpose of suppressing the loss of carbonation in the beverage.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Huang (US 2017/0011580) and Kline (US 2015/0144653) and further in view of Melville (US 2017/0253473).
	Regarding claim 7, Crawley, Huang, and Kline account for much of the claimed subject matter as set forth above, but do not disclose a waste chamber, wherein the waste chamber is disposed beneath the product dispenser, and wherein the waste chamber collects excess beverage that is dispensed by the product dispenser.
	Melville teaches that it is known in beverage dispensers to have a waste chamber (32), wherein the waste chamber is disposed beneath the product dispenser (figure 1), and wherein the waste chamber collects excess beverage that is dispensed by the product dispenser (paragraph 0031).  
It would have been obvious to one skilled in the art to provide the device of Crawley as modified with a waste chamber based on the teaching of Melville for the purpose of preventing spilled liquid from making the outside of the device sticky and dirty.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Huang (US 2017/0011580) and Kline (US 2015/0144653) and further in view of Shannon (US 4,903,862)
	Regarding claim 9, Crawley, Huang, and Kline account for much of the claimed subject matter as discussed above, but do not disclose that the product-dispensing system further comprises an ingredient level sensor.
	Shannon teaches that it is known in the art to provide a beverage dispenser with an ingredient level sensor for the purpose of providing an indication to replenish the system (column 14, lines 34-39).
It would have been obvious to one skilled in the art to provide the device of Crawley as modified with one or more ingredient level sensors based on the teaching of Shannon for the purpose of providing an indication to replenish the system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Huang (US 2017/0011580) and further in view of Scarvelli (US 2014/0110018)
	Regarding claim 10, Crawley discloses an autonomous mobile product-dispensing system, comprising: 
	a mobile product dispenser (figure 21), comprising: 
	a first product-ingredient chamber (660), wherein a first product ingredient is disposed within the first product-ingredient chamber (figure 21, paragraph 0109), 
	a second product-ingredient chamber (660), wherein a second product ingredient is disposed within the second product-ingredient chamber (figure 21, paragraph 0109), and 
	a control unit, wherein the control unit is configured to allow the mobile product dispenser to move autonomously (paragraph 0090, “the camera may be used such that the robot is directed to navigate towards people in order to provide service”); and 
	wherein the first and second product ingredients are mixed together and dispensed to a user at the location of the user (paragraph 0109, “used to deliver mixed drinks.  The ingredients may include concentrated syrup for soft drinks, soda water, … The proportions of the ingredients may be dictated by a panel 690 that contains electronics that allow the user to, for example, press a button selecting a particular soft drink, such as Coca-Cola.RTM”)
	Crawley does not disclose a summoning device configured to communicate with the mobile product dispenser, and wherein the mobile product dispenser is configured to autonomously navigate to the location of a user when summoned by a summoning device.
	Huang teaches that it is known for a mobile product dispensing system to include a summoning device configured to communicate with the mobile product dispenser, and wherein the mobile product dispenser is configured to autonomously navigate to the location of a user when summoned by a summoning device (paragraph 0115).
	It would have been obvious to one skilled in the art to modify the device of Crawley to have the device and controller navigation programming taught by Huang for increasing the ability of the dispenser to identify and sell products to consumers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Crawley also does not disclose a scanner configured to determine an identity of a user.
	Scarvelli teaches that it is known in a beverage dispensing system to use a scanner to verify the identity of a user (paragraph 0054).
It would have been obvious to one skilled in the art to provide the device of Crawley with a scanner based on the teaching of Scarvelli for the purpose of preventing dispensing to unauthorized or unintended persons.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Ferguson (US 2019/0056751) and further in view of Scarvelli (US 2014/0110018)
Regarding claim 10, Crawley discloses an autonomous mobile product-dispensing system, comprising: 
	a mobile product dispenser (figure 21), comprising: 
	a first product-ingredient chamber (660), wherein a first product ingredient is disposed within the first product-ingredient chamber (figure 21, paragraph 0109), 
	a second product-ingredient chamber (660), wherein a second product ingredient is disposed within the second product-ingredient chamber (figure 21, paragraph 0109), and 
	a control unit, wherein the control unit is configured to allow the mobile product dispenser to move autonomously (paragraph 0090, “the camera may be used such that the robot is directed to navigate towards people in order to provide service”); and 
	wherein the first and second product ingredients are mixed together and dispensed to a user at the location of the user (paragraph 0109, “used to deliver mixed drinks.  The ingredients may include concentrated syrup for soft drinks, soda water, … The proportions of the ingredients may be dictated by a panel 690 that contains electronics that allow the user to, for example, press a button selecting a particular soft drink, such as Coca-Cola.RTM”)
	Crawley does not disclose a summoning device configured to communicate with the mobile product dispenser, and wherein the mobile product dispenser is configured to autonomously navigate to the location of a user when summoned by a summoning device.
	Ferguson teaches a mobile delivery system (figure 17) a plurality of summoning devices (540) configured to communicate with the mobile product dispenser (520), and wherein the mobile product dispenser is configured to autonomously navigate to the location of a user when summoned by a summoning device (paragraph 0148, “the customer devices 540 can use software applications to communicate … and can permit a food order to be completed specifying desired food items and a delivery destination.”  Paragraph 0154, “…estimated time to arrive at the customer location”)
It would have been obvious to one skilled in the art to modify the system of Crawley to include the summoning devices based on the teaching of Ferguson for the purpose of allowing customers to conveniently order from their personal devices.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Crawley also does not disclose a scanner configured to determine an identity of a user.
	Scarvelli teaches that it is known in a beverage dispensing system to use a scanner to verify the identity of a user (paragraph 0054).
It would have been obvious to one skilled in the art to provide the device of Crawley with a scanner based on the teaching of Scarvelli for the purpose of preventing dispensing to unauthorized or unintended persons.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding claim 11, Crawley in view of Ferguson as discussed above accounts from each of the summoning devices being coupled to a fixture disposed in the environment of operation of the mobile product dispenser (paragraph 0147 of Ferguson discloses that the device 540 can be a desktop computer, which is considered to fall within the scope of the phrase fixture).

	Regarding claim 12, Crawley in view of Ferguson as discussed above accounts at least one summoning device being a wearable device (paragraph 0147 of Ferguson discloses that the device 540 can be a smart watch).

	Regarding claim 13, Crawley in view of Ferguson as discussed above accounts for the mobile product dispenser and the at least one summoning device being configured to communicate with each other over a wireless network (figure 17, paragraph 0147).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US 2015/0012163) in view of Ferguson (US 2019/0056751) and further in view of Scarvelli (US 2014/0110018) and further in view of Hogdon (US 2005/0228692). 
	Regarding claim 14, Crawley as modified accounts for the claimed subject matter substantially as discussed above, but do not disclose that the mobile product dispenser receives health related information from the at least one summoning device.
	Hogdon teaches that it is known to convey a person’s health information for the purposes of providing recommendations to the person regarding foods and vending machines (paragraph 0073, “the participant completes a biometric measurement analysis 102, and/or a biosample is taken or drawn and analyzed for health-related biomarkers (biomedical data) 103.  The biometric data and/or the biosample data are then scored to assess the presence or risk of disease.”  paragraph 0048 “Relevant recommendations and possible behavioral remediations can be provided for each biomarker to improve health risk status.”   Paragraph 0110 “identification and/or subsidizing of healthy (or healthier) foods in the cafeteria and vending machines”)
It would have been obvious to one skilled in the art to provide the system of Crawley as modified with the health and recommendation functionality of Hogdon for the purpose of appealing to consumers that are health conscious, and/or for the purpose of improving people’s health.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 15, Crawley and Ferguson account for much of the claimed subject matter as set forth above, but do not disclose that the mobile product dispenser provides recommendations for a product based on the health related information received from the summoning device.
Hogdon teaches that it is known for the health information to include how many glasses of water the user has consumed daily (paragraph 0067), and to make recommendations to the user (paragraphs 0048 and 0110).
Based on the combined teachings of Crawley and Hogdon, it would have been obvious to one skilled in the art to provide the device of Crawley with the ability to navigate to a user that is dehydrated for the purpose of recommending the user have a drink, and/or to improve the user’s health status.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799